Citation Nr: 0815982	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  03-16 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.

2.  Entitlement to service connection for claimed stroke, to 
include as secondary to claimed hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to October 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the RO.

The Board remanded this appeal back to the RO in March 2004 
and March 2005 for further development of the record.  This 
development has been accomplished and this case is again 
before the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran had hypertension at the time of his 
enlistment for active military service.  

2.  The veteran's pre-existing hypertension is not shown to 
have increased in severity beyond the natural progression 
during the period of active service.

3.  No medical evidence has been presented to show that any 
current stroke disorder is due to any event or incident of 
the veteran's active service or was caused or aggravated by a 
service-connected disability.  


CONCLUSIONS OF LAW

1.  The veteran's pre-existing disability manifested by 
hypertension was not aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1132, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 
(2007).

2.  The veteran is not shown to have disability manifested by 
stroke disorder due to disease or injury that was incurred in 
or aggravated by active service; nor is any such disability 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in March 2002 and November 2004 letters.  By these 
letters, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  At the same time, VCAA 
notification does not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.   The VCAA letter should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
A Supplemental Statement of the Case, when issued following a 
VCAA notification letter, satisfies the due process and 
notification requirements for an adjudicative decision for 
these purposes.

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed October 2002 rating decision.  
However, the RO readjudicated the appeal in a July 2005 
Supplemental Statement of the Case (SSOC).  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claims and assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including hypertension, may 
be presumed to have been incurred during service if 
manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004) (to rebut the presumption of soundness in 
the case of a wartime veteran, the evidence must clearly and 
unmistakably show not only that the disorder at issue pre-
existed entry into service, but that the disorder did not 
undergo aggravation in or as a result of service).

On the veteran's August 1959 enlistment examination, his 
blood pressure reading was 140/80.  However, this enlistment 
examination contains no diagnosis of hypertension.  Thus, the 
presumption of soundness is applicable and clear and 
unmistakable evidence must demonstrate that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

The veteran was discharged from service in October 1962.  On 
his separation examination his blood pressure reading was 
130/90; however, there was no diagnosis of hypertension.  

The Board is aware that both private facility and VA medical 
records subsequent to service show the veteran received 
treatment for hypertension.  During a May 2005 VA 
examination, the veteran reported that he did not have a 
diagnosis of hypertension prior to entering service.  He 
reported that on his discharge examination he initially had 
elevated blood pressure.  He was directed to rest and after 
this period of rest the examiner re-checked his blood 
pressure and he was subsequently released.

He reported that he did not go to a doctor again until 1965 
or 1966 when he had numbness in his arms.  It was found at 
that time that he had high blood pressure and the veteran was 
prescribed medication for management.  He reported that he 
had been on the medication since that time.  On examination 
the veteran had blood pressure readings of 130/82 and 138/90 
in the right and left arms respectively.  He was diagnosed 
with hypertension.

The examiner opined that if hypertension was defined as 
systolic blood pressure greater than or equal to 140, or 
diastolic blood pressure greater than or equal to 90, then it 
was at least as likely as not that the veteran had mild 
hypertension on entrance and exit from service.  The examiner 
further opined that based on the blood pressures available, 
it was less likely than not that the hypertension had its 
onset during service.  The examiner opined that it was at 
least as likely as not that the hypertension pre-existed 
service and it was less likely than not that it was 
aggravated beyond natural progression during service.  The 
examiner noted the first evidence of record of treatment for 
hypertension after service was a 1998 treatment record.

In January 2008, the Board requested that a medical expert 
offer an opinion as to whether the record showed by 
indisputable evidence that hypertension pre-existed service 
and had no increase beyond the natural progress of the 
disease during or as a result of service.  If hypertension 
did not pre-exist service, the expert was asked to opine as 
to whether the hypertension had its clinical onset during 
service.

In February 2008, the expert responded that by the current 
definition, the veteran had evidence of hypertension at the 
time of his entrance into service.  In this regard, the 
expert noted that the veteran's blood pressure reading at 
entrance into service was 140/80.  The expert explained that 
systolic blood pressure of 140 would constitute hypertension 
according to the Joint National Committee on the Prevention, 
Detection, Evaluation and Treatment of High Blood pressure 
(JNC VII).  The expert noted the veteran's blood pressure 
reading on his separation examination, 130/90, and opined 
that the hypertension did not have an increase in severity 
during the veteran's period of service.  Thus, the expert 
concluded that hypertension pre-existed service and did not 
increase during or as a result of service.

Given this evidence of record, the Board finds that the 
presumption of soundness has been rebutted.  The Board is 
aware that the veteran reported in his May 2005 VA 
examination that he was treated for hypertension shortly 
after service in the 1960's.  In this regard, the Board 
contacted the private facilities the veteran reported treated 
him for his hypertension during that time.  The response from 
these private facilities was there were no records of 
treatment for the veteran.  No further efforts to obtain such 
records are therefore necessary.  See generally Porter 
v.Brown, 5 Vet. App. 233, 237 (1993) (VA has no duty to seek 
to obtain that which does not exist).

The first evidence of record of complaints of, treatment for, 
and diagnosis of hypertension is a September 1998 VA 
treatment record.  However, the probative value of this 
record is limited because of the prolonged period of time 
between the veteran's actual service and his complaint and/or 
treatment for the hypertension post service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
various lay statements.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
Accordingly, this claim of service connection for 
hypertension must be denied.

III.  Stroke

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

The Board points out that this decision denies service 
connection for hypertension.  Therefore, the veteran's claim 
that stoke disorder should be service connected as secondary 
to the hypertension is not established because the veteran is 
not service-connected for the hypertension.  See 38 C.F.R. 
§ 3.310(a).  As the veteran has failed to provide medical 
evidence indicating that this stroke disorder was otherwise 
due to an event or incident of his period of active service, 
service connection cannot be established on a direct basis 
either.  Accordingly, the preponderance of the evidence is 
against the claim and the appeal in this regard must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. at 55 (1990); 
38 U.S.C.A. § 5107(b).  










ORDER

Service connection for hypertension is denied.

Service connection for claimed stroke, to include as 
secondary to hypertension is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


